Citation Nr: 1535061	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  14-14 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for type I diabetes mellitus and, if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Travis N. Barrick, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to April 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2015.

The Board notes that in a November 2012 notice of disagreement, the Veteran expressed disagreement with the RO's denial of service connection for posttraumatic stress disorder (PTSD) in the March 2012 rating decision.  In a rating decision dated September 2013, the RO granted service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  This issue is therefore no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed August 2008 rating decision, the RO denied service connection for diabetes mellitus.
 
2.  Evidence added to the record since the August 2008 rating decision that is not cumulative or redundant of evidence then of record relates to an unestablished fact that is necessary to establish service connection for diabetes mellitus.

3.  The Veteran's type I diabetes mellitus was shown during service.


CONCLUSIONS OF LAW
 
1.  The August 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  New and material evidence has been submitted with regard to the Veteran's claim of entitlement to service connection for diabetes mellitus, and thus, the criteria for reopening have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for type I diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Claim

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed a claim for service connection for diabetes mellitus in September 2007.  In a rating decision dated August 2008, the St. Louis, Missouri, RO denied the Veteran's claim on the ground that the evidence fails to show that he was treated for or diagnosed with diabetes mellitus during service, and there is no evidence linking the claimed condition to his service.

The Veteran did not express disagreement with the August 2008 rating decision nor was additional evidence pertinent to his claims physically or constructively associated with the claims folder within one year of the August 2008 determination.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2008 rating decision is final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

In October 2010, the Veteran submitted another claim for service connection for diabetes mellitus that was denied in the March 2012 rating decision that led to the present appeal.

Here, the unestablished fact that is necessary to substantiate the Veteran's claim is evidence that he was treated for or diagnosed with diabetes mellitus during service, or evidence of a nexus between this condition and his service.

The pertinent evidence of record in August 2008 includes the Veteran's military personnel records, service treatment records (STRs), VA treatment records, and non-VA treatment records.  Evidence added to the record since August 2008 includes a July 2015 medical opinion from non-VA clinician Dr. J.M.A. who opined that the Veteran's diabetes mellitus may have had onset in 2001 when he was in service.

The Board finds, therefore, that evidence submitted post-August 2008 includes new evidence that supports the Veteran's claim that his diabetes mellitus developed during active service.  Accordingly, the Board finds that the Veteran's claim must be reopened.  Now the Board will address the merits of the claim for service connection.

II.  Merits of the Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as diabetes mellitus.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2014).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Here, the Veteran contends that he developed diabetes mellitus due to anthrax vaccines and steroid injections that were administered during service.  In addition, he has asserted that he noticed significant weight loss and numbness of his fingers in 2001 and 2002, and that these symptoms show that diabetes mellitus had onset during service.

In December 2010, a VA examiner opined that it would be mere speculation to say that the Veteran's type I diabetes mellitus was caused by his anthrax immunizations.  In July 2013, another VA examiner opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's in-service steroid injections, as the medical evidence does not show causality between diabetes mellitus and steroid treatment unless a patient receives large, chronic doses of steroids.

As noted previously, non-VA clinician Dr. J.M.A. opined in July 2015 that it is likely that the Veteran's diabetes mellitus had onset during his period of service.   Dr. J.M.A. explained that symptoms of diabetes mellitus include weight loss, which the Veteran demonstrated prior to his separation from service and thereafter.   Specifically, the Veteran's STRs document the following: the Veteran weighed 210 pounds in October 2000, 207 pounds on January 18, 2001, 190 pounds on January 22, 2001, and 210 pounds in February 2001.  Dr. J.M.A. noted that the Veteran's 17-pound weight loss in four days (from January 18, 2001 to January 22, 2001) is significant.  In addition, in multiple buddy statements, the Veteran's friends and family members reported that the Veteran regularly lost and gained significant amounts of weight post-service.

The Board finds Dr. J.M.A.'s opinion adequate because he considered the relevant history of the claimed condition, provided a sufficiently detailed description of the disability, and provided analysis to support his opinion concerning the etiology of the condition.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Thus, although the evidence of record does not support a finding that the Veteran developed diabetes mellitus secondary to anthrax immunizations or steroid injections, Dr. J.M.A.'s opinion supports a finding that the Veteran's diabetes mellitus was shown during service.  Thus, service connection for type I diabetes mellitus must be granted.


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for type I diabetes mellitus is granted.

Service connection for type I diabetes mellitus is granted.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


